EXHIBIT 10.1

 

HARVARD BIOSCIENCE, INC.

EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made as of the 18th day of
July, 2019, between Harvard Bioscience, Inc., a Delaware corporation (the
“Company”), and Michael Rossi (“Executive”).  For purposes of this Agreement the
“Company” shall refer to the Company and any of its predecessors.

 

WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company on the terms contained herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1. Employment. The term of this Agreement shall extend from July 18, 2019 (the
“Commencement Date”) until one year from the Commencement Date; provided,
however, that the term of this Agreement shall automatically be extended for one
additional year following the end of the term then in effect unless, not less
than 90 days prior to each such date, either party shall have given written
notice to the other that it does not wish to extend this Agreement; provided,
further, that if a Change in Control occurs during the original or extended term
of this Agreement, the term of this Agreement shall, notwithstanding anything in
this sentence to the contrary, continue in effect for a period of not less than
twelve (12) months beyond the month in which the Change in Control occurred. The
term of this Agreement shall be subject to termination as provided in Paragraph
7 and may be referred to herein as the “Period of Employment.”

 

2. Position and Duties. During the Period of Employment, Executive shall serve
as the Chief Financial Officer of the Company, and shall have such powers and
duties as may from time to time be prescribed by the Board of Directors (the
“Board”) or the Chief Executive Officer of the Company, provided that such
duties are consistent with Executive’s position or other positions that he may
hold from time to time. Executive shall devote his full working time and efforts
to the business and affairs of the Company. Notwithstanding the foregoing,
Executive may serve on no more than two other boards of directors with the
approval of the Board as long as such service does not materially interfere with
Executive’s performance of his duties to the Company as provided in this
Agreement or otherwise breach any obligations of Executive to the Company.

 

3. Compensation and Related Matters.

 

(a)  Base Salary. Executive’s initial base salary shall be $28,333.33 per month
(which annualizes to three hundred forty thousand dollars ($340,000)).
Executive’s base salary shall be re-determined each fiscal year during the term
of this Agreement by the Board or a Committee thereof, beginning with fiscal
year 2020. The base salary in effect at any given time is referred to herein as
“Base Salary.” The Base Salary shall be payable in substantially equal
installments on a bi-weekly or more frequent basis.

 

(b) Incentive Compensation. In addition to Base Salary, commencing with fiscal
year 2020 and each fiscal year thereafter while this Agreement is in effect,
Executive shall be eligible to receive cash incentive compensation of up to
fifty percent (50%) of Executive’s Base Salary upon meeting objectives as
determined by the Board or a Committee thereof from time to time in their sole
discretion. This annual bonus is referred to in this Agreement as the “Annual
Bonus.” Any such Annual Bonus that is earned shall be paid in accordance with
the Company’s policies and procedures regarding the payment of cash incentive
compensation, subject to Paragraph 8 below. The Executive shall also be eligible
to participate in such other incentive compensation plans as the Board or a
Committee thereof shall determine from time to time for its senior executive
officers.

 

(c)  Expenses. Executive shall be entitled to receive prompt reimbursement for
all reasonable expenses incurred by him in performing services hereunder during
the Period of Employment, in accordance with the Company policies and procedures
then in effect for its senior executive officers, provided that such
reimbursement does not occur later than the end of the second calendar year
after the calendar year in which such expense was incurred.

 



 

 

 

(d)  Other Benefits. During the Period of Employment, Executive shall be
entitled to continue to participate in or receive benefits under all of the
Company’s Employee Benefit Plans, or under plans or arrangements that provide no
less favorable treatment to the Executive than the Employee Benefit Plans
provided to other, similarly situated, members of the Company’s senior
management. As used herein, the term “Employee Benefit Plans” includes, without
limitation, each pension and retirement plan; supplemental pension, retirement
and deferred compensation plan; savings and profit-sharing plan; stock ownership
plan; stock purchase plan; stock option plan; life insurance plan; medical
insurance plan; disability plan; and health and accident plan or arrangement
established and maintained by the Company on the date hereof or anytime
hereafter. The Executive's participation in the Employee Benefit Plans will be
subject to the terms and conditions of each such Employee Benefit Plans,
including eligibility and compliance requirements, as well as any limitations
imposed by applicable laws. To the extent that the scope or nature of benefits
described in this section is determined under the Company policies based on the
seniority or tenure of an employee’s service, Executive shall be deemed to have
tenure with the Company equal to the actual time of Executive’s service with the
Company. During the Period of Employment, Executive shall be entitled to
participate in or receive benefits under any Employee Benefit Plans which may,
in the future, be made available by the Company to its executives and key
management employees, subject to and on a basis consistent with the terms,
conditions and overall administration of such Employee Benefit Plans. Any
payments or benefits payable to Executive under an Employee Benefit Plan
referred to in this Subparagraph 3(d) in respect of any calendar year during
which Executive is employed by the Company for less than the whole of such year
shall, unless otherwise provided in the applicable Employee Benefit Plan, be
prorated in accordance with the number of days in such calendar year during
which he is so employed. Should any such payments or benefits accrue on a fiscal
(rather than calendar) year, then the proration shall be on the basis of a
fiscal year rather than calendar year.

 

(e)  Vacations. Executive shall be entitled to twenty (20) paid vacation days in
each calendar year, which shall be accrued ratably during the calendar
year. Executive shall also be entitled to all paid holidays given by the Company
to its executives.  Notwithstanding anything herein to the contrary, Executive
shall be paid any accrued and unused vacation upon separation of his service of
employment with the Company, if and as protected by applicable law.

 

(f)       Directors and Officers Insurance and Indemnification. The Company
shall also carry reasonable and customary D&O liability insurance coverage for
the benefit of its officers and directors, including Executive, during the term
of this Agreement and for a customary tail period following the termination of
Executive’s employment or service as a member of the Board. Executive shall be
entitled to be indemnified by the Company to the fullest extent permitted by the
applicable state law and consistent with Company’s Second Amended and Restated
Certificate of Incorporation, as amended.

 

4. Unauthorized Disclosure.

 

(a) Confidential Information. Executive acknowledges that in the course of his
employment with the Company (and, if applicable, its predecessors), he has been
allowed to become, and will continue to be allowed to become, acquainted with
business affairs, information, trade secrets, and other matters which are of a
proprietary or confidential nature, including but not limited to the Company’s
and its affiliates’ and predecessors’ operations, business opportunities, price
and cost information, finance, customer information, business plans, various
sales techniques, manuals, letters, notebooks, procedures, reports, products,
processes, services, and other confidential information and knowledge concerning
the Company and its affiliates’ and predecessors’ business (collectively the
“Confidential Information”). The Company agrees to provide on an ongoing basis
such Confidential Information as the Company deems necessary or desirable to aid
Executive in the performance of his duties. Executive understands and
acknowledges that such Confidential Information is confidential, and he agrees
not to disclose such Confidential Information to anyone outside the Company
except to the extent that (i) Executive deems such disclosure or use reasonably
necessary or appropriate in connection with performing his duties on behalf of
the Company; (ii) Executive is required by order of a court of competent
jurisdiction (by subpoena or similar process) to disclose or discuss any
Confidential Information, provided that in such case, Executive shall inform the
Company of such event within 24 hours of receiving notice of the court order,
shall cooperate with the Company in attempting to obtain a protective order or
to otherwise restrict such disclosure, and shall only disclose Confidential
Information to the minimum extent necessary to comply with any such court order;
(iii) such Confidential Information becomes generally known to and available for
use in any industry in which the Company does business (the “Industry”), other
than as a result of any action or inaction by Executive; or (iv) such
information has been rightfully received by a member of the Industry or has been
published in a form generally available to the Industry prior to the date
Executive proposes to disclose or use such information. Executive further agrees
that he will not during his employment with the Company and/or at any time
thereafter use such Confidential Information in competing, directly or
indirectly, with the Company. At such time as Executive shall cease to be
employed by the Company, he will immediately turn over to the Company all
Confidential Information, including papers, documents, writings, electronically
stored information, other property, and all copies of them provided to or
created by him during the course of his employment with the Company.

 



2

 

 

(b) Heirs, successors, and legal representatives. The foregoing provisions of
this Paragraph 4 shall be binding upon Executive’s heirs, successors, and legal
representatives. The provisions of this Paragraph 4 shall survive the
termination of this Agreement for any reason.

 

(c) Defend Trade Secrets Act Whistleblower Immunity. Executive acknowledges and
understand that Executive shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that
(A) is made (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. Also, if Executive files a lawsuit for
retaliation by an employer for reporting a suspected violation of law, Executive
may disclose the trade secret to Executive’s attorney and use the trade secret
information in the court proceeding, provided that Executive files any document
containing the trade secret under seal and do not disclose the trade secret,
except pursuant to court order.

 

5. Covenant Not to Compete or Solicit or Hire. In consideration for Executive’s
employment by the Company under the terms provided in this Agreement, and more
particularly the terms set forth in Paragraph 10 as consideration for Paragraph
5(a), and as a means to aid in the performance and enforcement of the terms of
the provisions of Paragraph 4, Executive agrees that:

 

(a) during the term of Executive’s employment with the Company and for a period
of twelve (12) months thereafter, Executive will not, directly or indirectly, as
an owner, director, principal, agent, officer, employee, partner, consultant,
servant, or otherwise, carry on, operate, manage, control, or become involved in
any manner with any business, operation, corporation, partnership, association,
agency, or other person or entity which is engaged in a business that produces
or develops products that compete or may compete directly with any products (i)
which are produced or being developed by the Company or any affiliate of the
Company or (ii) which the Company or any affiliate of the Company has active
plans to produce or develop as of the date of Executive’s termination of
employment with the Company, in any area or territory in which the Company or
any affiliate of the Company conducts or has active plans to conduct operations
as of the date of the Executive’s termination of employment with the Company;
provided, however, that the foregoing shall not prohibit Executive from owning
up to one percent (1%) of the outstanding stock of a publicly held company
engaged in the Industry. This Paragraph 5(a) shall not apply in the event that
the Executive is terminated without Cause; and

 

(b) during the term of Executive’s employment with the Company and for a period
of twelve (12) months thereafter, regardless of the reason for termination of
employment, Executive will not directly or indirectly solicit or induce any
present or future employee of the Company or any affiliate of the Company to
accept employment with Executive or with any business, operation, corporation,
partnership, association, agency, or other person or entity with which Executive
may be associated, and Executive will not hire or employ or cause any business,
operation, corporation, partnership, association, agency, or other person or
entity with which Executive may be associated to hire or employ any present or
future employee of the Company.

 

Should Executive violate any of the provisions of this Paragraph, then in
addition to all other rights and remedies available to the Company at law or in
equity, the duration of this covenant shall automatically be extended for the
period of time from which Executive began such violation until he permanently
ceases such violation. Executive acknowledges and agrees that the terms and
conditions of this Paragraph 5 are reasonable with respect to its duration,
geographic area and scope.

 

6.       Remedies. Executive acknowledges that full compliance with the terms of
this Agreement is necessary to protect the significant value of the Confidential
Information and the customer and business goodwill of the Company. Executive
acknowledges that if he breaches this Agreement, the Company will be irreparably
harmed and money damages will not be an adequate remedy. As a result, Executive
agrees that, in the event Executive breaches or threatens to breach any of the
terms or provisions of this Agreement, the Company shall be entitled to a
preliminary or permanent injunction, without posting a bond or other security,
in order to prevent the continuation of such harm. Executive acknowledges that
nothing in this Agreement will prohibit the Company from also pursuing any other
remedy and all remedies are cumulative. The parties intend that the Company
shall be entitled to a full one-year period of post-employment conduct by the
Executive that complies with this Agreement. Executive therefore agrees that the
one-year restrictive period under Sections 5(a) and (b) shall be respectively
tolled for the same period that Executive engages in the prohibited conduct
prior to the Company’s discovery of such violation. If Executive breaches his
fiduciary duty to the Company or unlawfully takes, physically, or
electronically, property belonging to the Company, the one year restrictive
period set forth in Sections 5(a) and (b) shall be extended to twenty-four (24)
months.

 



3

 

 

7. Termination. Executive’s employment hereunder may be terminated without any
breach of this Agreement under the following circumstances:

 

(a) Death. Executive’s employment hereunder shall terminate upon his death.

 

(b) Disability. If, as a result of Executive’s incapacity due to physical or
mental illness, Executive shall have been absent from his duties hereunder on a
full-time basis for one hundred eighty (180) calendar days in the aggregate in
any twelve (12) month period, the Company may terminate Executive’s employment
hereunder.

 

(c) Termination by Company For Cause. At any time during the Period of
Employment, the Company may terminate Executive’s employment hereunder for Cause
if such termination is approved by not less than a majority of the Board at a
meeting of the Board called and held for such purpose. For purposes of this
Agreement, “Cause” shall mean: (A) conduct by Executive constituting an act of
willful misconduct in connection with the performance of his duties, including,
without limitation, misappropriation of funds or property of the Company or any
of its affiliates; (B) criminal or civil conviction of Executive, a plea of nolo
contendere by Executive or conduct by Executive that would reasonably be
expected to result in injury to the reputation of the Company if he were
retained in his position with the Company, including, without limitation,
conviction of a felony involving moral turpitude; (C) continued, willful and
deliberate non-performance by Executive of his duties hereunder (other than by
reason of Executive’s physical or mental illness, incapacity or disability);
(D) a breach by Executive of any of the provisions contained in Paragraphs 4 and
5 of this Agreement; or (E) a violation by Executive of the Company’s material
employment policies which has continued following written notice of such
violation from the Board. If the Company determines that any alleged Cause under
subparts 7(c)(A), (D), and (E) is reasonably susceptible to being cured, the
Company shall provide Executive with written notice specifying the basis for the
alleged Cause and Executive shall have thirty (30) days to cure such Cause.

 

(d) Termination Without Cause. At any time during the Period of Employment, the
Company may terminate Executive’s employment hereunder without Cause if such
termination is approved by a majority of the Board at a meeting of the Board
called and held for such purpose. Any termination by the Company of Executive’s
employment under this Agreement which does not constitute a termination for
Cause under Subparagraph 7(c) or result from the death or disability of the
Executive under Subparagraphs 7(a) or (b) shall be deemed a termination without
Cause. If the Company provides notice to Executive under Paragraph 1 that it
does not wish to extend the Period of Employment, including a non-renewal at the
end of the initial term or any renewal period, such action shall be deemed a
termination without Cause.

 

(e) Termination by Executive. At any time during the Period of Employment,
Executive may terminate his employment hereunder for any reason, including but
not limited to Good Reason. If Executive provides notice to the Company under
Paragraph 1 that he does not wish to extend the Period of Employment, such
action shall be deemed a voluntary termination by Executive and one without Good
Reason. For purposes of this Agreement, “Good Reason” shall mean that Executive
has complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events: (A) a substantial diminution or other
substantial adverse change, not consented to by Executive (or caused by his
disability as elsewhere provided herein), in the nature or scope of Executive’s
responsibilities, authorities, powers, functions, duties or reporting
relationship; (B) any removal, during the Period of Employment, from Executive
of his title of Chief Financial Officer; (C) an involuntary reduction in
Executive’s Base Salary except for across-the-board reductions similarly
affecting all or substantially all executive officers; (D) a breach by the
Company of any of its other material obligations under this Agreement and the
failure of the Company to cure such breach within thirty (30) days after written
notice thereof by Executive; (E) the involuntary relocation of the Company’s
offices at which Executive is principally employed on the Commencement Date or
the involuntary relocation of the offices of Executive’s primary workgroup to a
location more than 30 miles from such offices, or the requirement by the Company
that Executive be based anywhere other than the Executive’s principal work
location on the Commencement Date on an extended basis, except for required
travel on the Company’s business; or (F) the failure of the Company to obtain
the agreement from any successor to the Company to assume and agree to perform
this Agreement as required by Paragraph 12 (each of which is hereinafter
referred to as a “Good Reason event”). “Good Reason Process” shall mean that
(i) Executive reasonably determines in good faith that a “Good Reason” event has
occurred; (ii) Executive notifies the Company in writing of the occurrence of
the Good Reason event by no later than sixty (60) days after the initial
occurrence of the event or condition constituting Good Reason; (iii) Executive
cooperates in good faith with the Company’s efforts, for a period not less than
ninety (90) days following such notice, to modify Executive’s employment
situation; and (iv) notwithstanding such efforts, one or more of the Good Reason
events continues to exist and has not been modified in a manner acceptable to
Executive. If the Company cures the Good Reason event during the ninety (90) day
period, Good Reason shall be deemed not to have occurred.

 



4

 

 

(f) Notice of Termination. Except for termination as specified in Subparagraph
7(a), any termination of Executive’s employment by the Company or any such
termination by Executive shall be communicated by written Notice of Termination
to the other party hereto and shall be effective on the Date of Termination (as
defined below). For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which shall indicate the specific termination provision in this
Agreement relied upon.

 

(g) Date of Termination. “Date of Termination” shall mean: (A) if Executive’s
employment is terminated by his death, the date of his death; (B) if Executive’s
employment is terminated on account of disability under Subparagraph 7(b) or by
the Company for Cause under Subparagraph 7(c), the date on which Notice of
Termination is given or such later date as the Company may specify in the Notice
of Termination; (C) if Executive’s employment is terminated by the Company under
Subparagraph 7(d), sixty (60) days after the date on which a Notice of
Termination is given or such later date as the Company may specify in the Notice
of Termination (or, if such termination occurs as a result of the Company
providing notice to Executive under Paragraph 1 that it does not wish to extend
the Period of Employment, the date of the expiration of the current term of this
Agreement); and (D) if Executive’s employment is terminated by Executive under
Subparagraph 7(e), thirty (30) days after the date on which a Notice of
Termination is given or, if such termination is without Good Reason, such later
date up to sixty (60) days after the date on which such Notice of Termination is
given as Executive may specify in the Notice of Termination (or, if such
termination occurs as a result of the Company providing notice to Executive
under Paragraph 1 that it does not wish to extend the Period of Employment, the
date of the expiration of the current term of this Agreement).

 

(h) Separation from Service. Notwithstanding anything herein to the contrary, to
the extent necessary to comply with Section 409A of the Internal Revenue Code of
1986, as amended (“Code”), no event shall constitute a “termination of
employment” in this Agreement, unless such event is also a “separation from
service,” as that term is defined for purposes of Section 409A and Treasury
Regulation §1.409A-3(a)(1).

 

(i) Resignation of All Other Positions. Upon termination of the Executive's
employment hereunder for any reason, the Executive shall be deemed to have
resigned from all positions that the Executive holds as an officer or member of
the board of directors (or a committee thereof) of the Company or any of its
affiliates.

 

8. Compensation Upon Termination or During Disability.

 

(a) Death. If Executive’s employment terminates by reason of his death, the
Company shall, within sixty (60) days of death, pay in a lump sum to such person
as Executive shall designate in a notice filed with the Company or, if no such
person is designated, to Executive’s estate, Executive’s accrued and unpaid Base
Salary to the date of his death, accrued and unused vacation, and if to the
extent required by law, any bonuses or other compensation actually earned for
periods ended prior to the date of Executive’s death (including any Annual Bonus
for fiscal years ended prior to the date of death, if earned and not already
paid) (collectively, the “Accrued Obligations”). Upon the death of Executive,
all unvested stock options and other stock-based equity awards shall immediately
vest in full and, if applicable, become exercisable, and Executive’s estate or
other legal representatives may exercise the awards in accordance with their
terms.  Within ninety (90) days following the Date of Termination (but in no
event later than March 15 of the calendar year immediately after the calendar
year in which the Date of Termination occurs), the Company shall pay as provided
above a cash lump sum equal to the value of COBRA premiums for a period of one
(1) year following the Date of Termination that may be used by the Executive’s
spouse and dependents to pay for health insurance coverage that is substantially
similar to coverage they received prior to the Date of Termination.  In addition
to the foregoing, any payments to which Executive’s spouse, beneficiaries, or
estate may be entitled under any employee benefit plan shall also be paid in
accordance with the terms of such plan or arrangement. The payments made under
this section shall fully discharge the Company’s obligations hereunder.

 



5

 

 

(b) Disability. During any period that Executive fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness, Executive
shall continue to receive his Base Salary, until Executive’s employment is
terminated due to disability in accordance with Subparagraph 7(b) or until
Executive terminates his employment in accordance with Subparagraph 7(e),
whichever first occurs. Upon the Date of Termination by reason of Executive’s
disability, all unvested stock options and other stock-based equity awards shall
immediately vest and become exercisable.  If there is a dispute about whether
Executive is disabled, the parties shall use the procedure described in
Paragraph 16, below, to resolve such dispute. If Executive’s employment is
terminated due to disability in accordance with Subparagraph 7(b), then the
Company shall pay Executive all Accrued Obligations through the Date of
Termination in a lump-sum payment by no later than sixty (60) days after the
Date of Termination. Within ninety (90) days following the Date of Termination
(but in no event later than March 15 of the calendar year immediately after the
calendar year in which the Date of Termination occurs), the Company shall pay to
Executive a cash lump sum equal to the value of COBRA premiums for a period of
one (1) year following the Date of Termination that may be used by Executive to
pay for health insurance coverage that is substantially similar to the coverage
Executive and his eligible dependents received prior to the Date of
Termination.  Upon termination due to death prior to the termination first to
occur as specified in the preceding sentence, Subparagraph 8(a) shall apply.

 

(c) Resignation other than for Good Reason. If Executive voluntarily resigns
from employment other than for Good Reason as provided in Subparagraph 7(e),
then the Company shall pay Executive all Accrued Obligations through the Date of
Termination in a lump-sum payment by no later than sixty (60) days after the
Date of Termination. Thereafter, the Company shall have no further obligations
to Executive except as otherwise expressly provided under this Agreement,
provided any such termination shall not adversely affect or alter Executive’s
rights under any employee benefit plan of the Company in which Executive, at the
Date of Termination, has a vested interest, unless otherwise provided in such
employee benefit plan or any agreement or other instrument attendant thereto.

 

(d) Termination by Executive for Good Reason or by the Company without Cause.
Subject to the terms of Paragraph 19(a), and subject to the terms of this
section, if the Executive’s employment is terminated for Good Reason as provided
in Subparagraph 7(e) or without Cause as provided in Subparagraph 7(d), then the
Company shall pay Executive all Accrued Obligations through the Date of
Termination in a lump-sum payment by no later than sixty (60) days after the
Date of Termination. In addition, subject to the Executive’s execution of a
general release of claims in the form attached hereto as Exhibit A within 21
days after the Date of Termination and the expiration of the seven-day
revocation period applicable thereto without the Executive revoking his
acceptance of such general release, commencing on the last day of the period for
signing and revoking the general release of claims generally in the form set
forth in Exhibit A hereof (“Release”):

 

(i) the Company shall pay Executive an amount equal to twelve (12) months of the
Executive’s Base Salary rate at the Date of Termination (the “Severance
Amount”). The Severance Amount shall be paid in cash in equal installments over
the period of one year from the date of commencement in accordance with the
Company’s standard payroll procedures.  Notwithstanding the foregoing, if the
Executive breaches any of the provisions contained in Paragraphs 4 and 5 of this
Agreement, all payments of the Severance Amount shall immediately cease and the
entire Severance Amount shall be forfeited and become repayable to the Company
to the extent paid. Furthermore, in the event Executive terminates his
employment for Good Reason as provided in Subparagraph 7(e), he shall be
entitled to the Severance Amount only if he provides the Notice of Termination
provided for in Subparagraph 7(f) within thirty (30) days after he has complied
with the Good Reason Process;

 

(ii) on or before March 15 of the calendar year immediately after the calendar
year in which the Date of Termination occurs, the Company shall (a) reasonably
determine what Annual Bonus the Executive would have received had he remained
employed throughout the fiscal year in which the Date of Termination occurs, and
(b) if any such Annual Bonus would have been earned, then pay the Executive a
pro rata portion of such determined Annual Bonus by a lump-sum cash payment
(where the pro rata amount is based on the number of days that Executive was
employed during the applicable fiscal year);

 



6

 

 

(iii) upon the Date of Termination, each unvested stock-based grant and award
held by Executive at the Date of Termination (including all stock options) that
would vest within the twelve (12) months following the Date of Termination shall
accelerate and become fully vested or non-forfeitable; and

 

(iv) in addition to any other benefits to which Executive may be entitled in
accordance with the Company’s then existing severance policies, within ninety
(90) days following the Date of Termination (but in no event later than March 15
of the calendar year immediately after the calendar year in which the Date of
Termination occurs), the Company shall pay a cash lump sum equal to the value of
COBRA premiums for a period of one (1) year following the Date of Termination
that may be used by Executive to pay for health insurance coverage that is
substantially similar to the coverage Executive and his eligible dependents
received prior to the Date of Termination.

 

(e) Termination for Cause. If Executive’s employment is terminated by the
Company for Cause as provided in Subparagraph 7(c), then the Company shall pay
Executive all Accrued Obligations through the Date of Termination in a lump-sum
payment by no later than sixty (60) days after the Date of
Termination. Thereafter, the Company shall have no further obligations to
Executive except as otherwise expressly provided under this Agreement, provided
any such termination shall not adversely affect or alter Executive’s rights
under any employee benefit plan of the Company in which Executive, at the Date
of Termination, has a vested interest, unless otherwise provided in such
employee benefit plan or any agreement or other instrument attendant thereto. In
addition, except for the vested portion of the equity awards granted in
accordance with Paragraph 10 hereof, all stock options held by Executive as of
the Date of Termination shall immediately terminate and be of no further force
and effect, and all other stock-based grants and awards shall be canceled or
terminated in accordance with their terms.

 

Nothing contained in the foregoing Subparagraphs 8(a) through 8(e) shall be
construed so as to affect Executive’s rights or the Company’s obligations
relating to agreements or benefits which are unrelated to termination of
employment.

 

9. Change in Control Payment. The provisions of this Paragraph 9 set forth
certain terms of an agreement reached between Executive and the Company
regarding Executive’s rights and obligations upon the occurrence of a Change in
Control of the Company. These provisions are intended to assure and encourage in
advance Executive’s continued attention and dedication to his assigned duties
and his objectivity during the pendency and after the occurrence of any such
event.

 

(a) Change in Control. If within three (3) months prior to, or twelve
(12) months after the occurrence of the first event constituting a Change in
Control, Executive’s employment is terminated by the Company without Cause as
provided in Subparagraph 7(d) or Executive terminates his employment for Good
Reason as provided in Subparagraph 7(e), then, subject to the terms of Paragraph
19(a), and subject to the Executive’s executing a general release of claims in
the form attached hereto as Exhibit A within 21 days after the Date of
Termination and the expiration of the seven-day revocation period applicable
thereto without the Executive revoking his acceptance of such general release,
commencing on the last day of the period for signing and revoking the general
release of claims in the form set forth in Exhibit A hereof:

 

(i) In lieu of any amounts otherwise payable pursuant to Subparagraph 8(d)(i),
the Company shall pay Executive a single lump sum in cash equal to eighteen (18)
months of the Executive’s Base Salary rate at the first event constituting a
Change in Control;

 

(ii) Notwithstanding anything to the contrary in any applicable option agreement
or stock-based award agreement and in lieu of any acceleration of vesting that
would otherwise occur pursuant to Subparagraph 8(d)(iii), upon a Change in
Control, all stock options and other stock-based awards granted to Executive by
the Company shall immediately accelerate and become exercisable or
non-forfeitable as of the effective date of such Change in Control. Executive
shall also be entitled to any other rights and benefits with respect to
stock-related awards, to the extent and upon the terms provided in the employee
stock option or incentive plan or any agreement or other instrument attendant
thereto pursuant to which such options or awards were granted; and

 



7

 

 

(iii) within ninety (90) days following the Date of Termination, the Company
shall pay a cash lump sum equal to the value of COBRA premiums for a period of
eighteen (18) months following the Date of Termination that may be used by
Executive to pay for health insurance coverage that is substantially similar to
the coverage Executive and his eligible dependents received prior to the Date of
Termination.

 

(b) Definitions. For purposes of this Paragraph 9, the following terms shall
have the following meanings:

 

“Change in Control” shall mean any of the following:

 

(a) a change in effective control consistent with Regulation §1.409A-3(i)(5)(vi)
such that any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing more than
fifty (50) percent (50%)  of the combined voting power of the Company’s then
outstanding securities having the right to vote in an election of the Company’s
Board (“Voting Securities”) (other than as a result of an acquisition of
securities directly from the Company); or

 

(b) a change in effective control consistent with Regulation §1.409A-3(i)(5)(vi)
such that persons who, as of the Commencement Date, constitute the Company’s
Board (the “Incumbent Directors”) cease for any reason, including, without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of the Board, provided that any
person becoming a director of the Company subsequent to the Commencement Date
shall be considered an Incumbent Director if such person’s election was approved
by or such person was nominated for election by a vote of at least a majority of
the Incumbent Directors; but provided further, that any such person whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of members of the Board or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board, including by reason of agreement intended to avoid
or settle any such actual or threatened contest or solicitation, shall not be
considered an Incumbent Director; or

 

(c) a change in ownership consistent with Regulation §1.409A-3(i)(5)(v) and
(vii) such that the stockholders of the Company shall approve (A) any
consolidation or merger of the Company where the stockholders of the Company,
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, shares representing in the
aggregate more than fifty percent (50%) of the voting shares of the Company
issuing cash or securities in the consolidation or merger (or of its ultimate
parent corporation, if any), (B) any sale, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company or
(C) any plan or proposal for the liquidation or dissolution of the Company.

 

(c) Section 280G.

 

(i) Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Company or its affiliates to the Executive or
for the Executive's benefit pursuant to the terms of this Agreement or otherwise
("Covered Payments") constitute parachute payments ("Parachute Payments") within
the meaning of Section 280G of the Code and would, but for this Paragraph 9(c)
be subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the "Excise
Tax"), then prior to making the Covered Payments, a calculation shall be made
comparing (I) the Net Benefit (as defined below) to the Executive of the Covered
Payments after payment of the Excise Tax to (II) the Net Benefit to the
Executive of the Covered Payments if the Covered Payments are limited to the
extent necessary to avoid being subject to the Excise Tax. In the event that the
amount calculated under (I) above is less than the amount under (II) above, then
the Covered Payments shall be reduced to the minimum extent necessary to ensure
that no portion of the Covered Payments is subject to the Excise Tax. "Net
Benefit" shall mean the present value of the Covered Payments net of all
federal, state, local, foreign income, employment and excise taxes.

 



8

 

 

(ii) Any such reduction shall be made in accordance with Section 409A of the
Code and the following:

 

(I) the Covered Payments which do not constitute nonqualified deferred
compensation subject to Section 409A of the Code shall be reduced first; and

 

(II) all other Covered Payments shall then be reduced as follows: (A) cash
payments shall be reduced before non-cash payments; and (B) payments to be made
on a later payment date shall be reduced before payments to be made on an
earlier payment date.

 

(iii) Unless the Company and Executive otherwise agree in writing, any
determination required under this Paragraph 9(c) shall be made in writing in
good faith by the accounting firm that was the Company’s independent auditor
immediately before a Change in Control (such firm or other party mutually agreed
in writing by the Company and Executive, the “Accountants”), which shall provide
detailed supporting calculations to the Company and the Executive as requested
by the Company or the Executive. For purposes of making the calculations and
determinations required by this Paragraph 9(c), the Accountants may rely on
reasonable, good faith assumptions and approximations concerning the application
of Section 280G and Section 4999 of the Code. The Accountants' determinations
shall be final and binding on the Company and the Executive. The Company shall
be responsible for all fees and expenses incurred by the Accountants in
connection with the calculations required by this Paragraph 9(c).

 

10. Equity Grant/Vesting. In consideration of Executive’s execution of, and
continued compliance with, Paragraph 5(a) this Agreement, subject to Executive’s
timely execution of standard agreements evidencing the equity grants in
accordance with Company’s grant policies and procedures, on the Commencement
Date, the Company will grant Executive, as inducement grants, long term
incentive equity awards which shall consist of (i) market condition deferred
stock awards of restricted stock units with a target share amount set using an
issuance value of $85,000 which shall be similar to the terms and conditions of
the market condition grants made by the Company in May 2019, with vesting linked
to the achievement of a relative total shareholder return, of the Company’s
Common Stock from the grant date to the earlier of (a) the anniversary of the
grant date or (b) upon a change of control, and measured relative to the NASDAQ
Biotechnology index and based on the 20-day trading average price before such
date, (ii) $85,000 in non-qualified stock options, with an exercise price set in
accordance with the applicable equity plan and to equal the fair market value as
of the grant date, and which shall vest in four equal annual installments
commencing one year from the grant date and continuing on the next three
anniversaries of such date thereafter, and provided further in all cases such
vesting shall, subject to the other terms and conditions of this Agreement, also
be contingent on continued employment by the Company on such vesting dates.

 

11. Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

if to the Executive:

 

At his home address as shown

in the Company’s personnel records;

 

if to the Company:

 

Harvard Bioscience, Inc.

84 October Hill Road

Holliston, MA 01746

Attention: Board of Directors of Harvard Bioscience, Inc.

 



9

 

 

with a copy to:

 

Josef B. Volman

Burns & Levinson LLP

125 Summer Street

Boston, MA 02110

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

12. Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a breach of this Agreement and shall constitute Good
Reason if the Executive elects to terminate employment.

 

13. Miscellaneous. No provisions of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by Executive and such officer of the Company as may be
specifically designated by the Board. No waiver by either party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, unless specifically
referred to herein, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. The validity,
interpretation, construction, and performance of this Agreement shall be
governed by the laws of the Commonwealth of Massachusetts (without regard to
principles of conflicts of laws).

 

14. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect. The
invalid portion of this Agreement, if any, shall be modified by any court having
jurisdiction to the extent necessary to render such portion enforceable.

 

15. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

16. Arbitration; Other Disputes. In the event of any dispute or controversy
arising under or in connection with this Agreement, the parties shall first
promptly try in good faith to settle such dispute or controversy by mediation
under the applicable rules of the American Arbitration Association before
resorting to arbitration. In the event such dispute or controversy remains
unresolved in whole or in part for a period of thirty (30) days after it arises,
the parties will settle any remaining dispute or controversy exclusively by
final, binding, and confidential arbitration in Boston, Massachusetts, in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. Notwithstanding the above, the Company shall be entitled to seek a
restraining order or injunction or other equitable relief without the need to
post a bond or provide other security in the Superior Court or business
litigation session located in Suffolk County or at the option of the Company, in
the county where the Executive resides to prevent any continuation of any
violation of Paragraph 4, 5, 24, 25 or 26 hereof. Furthermore, should a dispute
occur concerning Executive’s mental or physical capacity as described in
Subparagraph 7(b), 7(c) or 8(b), a doctor selected by Executive and a doctor
selected by the Company shall be entitled to examine Executive. If the opinion
of the Company’s doctor and Executive’s doctor conflict, the Company’s doctor
and Executive’s doctor shall together agree upon a third doctor, whose opinion
shall be binding.

 

17. Third-Party Agreements and Rights. Executive represents to the Company that
Executive’s execution of this Agreement, Executive’s employment with the Company
and the performance of Executive’s proposed duties for the Company will not
violate any obligations Executive may have to any employer or other party, and
Executive will not bring to the premises of the Company any copies or other
tangible embodiments of confidential information belonging to or obtained from
any such previous employment or other party.

 



10

 

 

18. Litigation and Regulatory Cooperation. During and after Executive’s
employment, Executive shall reasonably cooperate with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while Executive was employed by the Company so long
as such cooperation does not materially and adversely affect Executive or expose
Executive to an increased probability of civil or criminal
litigation. Executive’s cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet with counsel to
prepare for discovery or trial and to act as a witness on behalf of the Company
at mutually convenient times. During and after Executive’s employment, Executive
also shall cooperate fully with the Company in connection with any investigation
or review of any federal, state or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
Executive was employed by the Company. The Company shall also provide Executive
with compensation on an hourly basis at a rate equivalent to the hourly rate of
the Executive’s last annual Base Salary calculated using a forty (40) hour week
over fifty-two (52) weeks for requested litigation and regulatory cooperation
that occurs after his termination of employment, and reimburse Executive for all
costs and expenses incurred in connection with his performance under this
Paragraph 18, including, but not limited to, reasonable attorneys’ fees and
costs, if the Company in its sole discretion deems that such compensation is
reasonable and appropriate under the circumstances.

 

19. Section 409A of the Code.

 

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death. Each payment of severance pay or other compensation under
this Agreement is a separate payment for purposes of section 409A of the Code.
To the extent necessary to comply with Section 409A, if the time period for
considering and executing the Release under this Agreement spans two calendar
years, then the severance or payment will not be made or commence until the
later calendar year.

 

(b) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

 

(c) The determination of whether and when a separation from service has occurred
shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).

 

(d) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.
The parties agree to reasonably cooperate and work together to adopt amendments
to this Agreement to the extent necessary to comply with Section 409A of the
Code with the intent to place Executive in the same or a substantially
equivalent economic position.

 

(e) Notwithstanding anything herein to the contrary, if Section 409A of the Code
is applicable, no event shall constitute a “termination of employment” in this
Agreement, unless such event is also a “separation from service,” as that term
is defined for purposes of Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”), and Treasury Regulation §1.409A-3(a)(1).

 

20. Recoupment. Notwithstanding anything herein to the contrary, Executive may
be required to forfeit or repay any or all compensation received by Executive
under this Agreement pursuant to the terms of any compensation recovery,
recoupment or claw-back policy that may be adopted by or applicable to the
Company with respect to or under the Dodd-Frank Wall Street Reform and Consumer
Protection Act.

 



11

 

 

21. Survival. Notwithstanding anything to the contrary in this Agreement, the
provisions of Sections 4, 5, 6, 8 and 9 of this Agreement, and any other
Sections of this Agreement that must survive the termination of employment or
expiration of the Agreement in order to effectuate the intent of the parties,
shall survive termination of Executive’s employment or expiration of the
Agreement.

 

22. Review. Executive understands that he has the right to consult with counsel
prior to signing this Agreement and has either availed himself of that right or
knowingly, willfully and freely decided not to do so. Executive acknowledges
that this Agreement was provided to Executive before or with the formal offer of
employment.

 

23. Binding Nature of Agreement. This Agreement shall be binding upon the
Executive and upon his heirs, administrators, representatives, executors,
successors and assigns, and shall inure to the benefit of the Executive and the
Company and to their heirs, administrators, representatives, executors,
successors, and assigns.

 

24. Ownership of Inventions and Works of Authorship. Executive acknowledges that
all ideas, developments, processes, discoveries, inventions, improvements,
suggestions, derivations, modifications, methods, programs, concepts, works,
reports, procedures, data, documentation, writings, and applications, whether
they are patentable or not, which are made, devised, conceived, reduced to
practice, developed or perfected by Executive alone or with any other person or
persons during the term of Executive’s employment by the Company which relate to
or arise out of the actual and/or anticipated business activities of the Company
and which were created using any Company resources of any kind, including other
employees or by virtue of having access to and/or using Confidential Information
(“Inventions”) will be the sole and exclusive property of the Company. Executive
further acknowledges that all Inventions and original works of authorship which
are made by Executive (solely or jointly with others) within the scope of and
during the period of his or her employment with the Company and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act (“Works”) and are solely and exclusively owned
by the Company. Executive agrees to disclose to the Company promptly and fully
all Inventions and Works. For all Inventions, and to the extent that any Works
are not “works made for hire,” Executive hereby assigns and agrees to assign to
the Company all Executive’s right, title and interest in and to all Inventions
and such Works and all associated goodwill. Executive understands and agrees
that the decision whether or not to commercialize or market any Invention is
within the Company’s sole discretion and for the Company’s sole benefit, and
that no royalty will be due to Executive as a result of the Company’s efforts to
commercialize or market any such invention. Executive agrees to cooperate with
and assist the Company, or its designee, in every proper way to secure the
Company’s rights in the Inventions and any copyrights, patents, mask work rights
or other intellectual property rights relating thereto in any and all countries
which the Company shall deem necessary in order to apply for and obtain such
rights and in order to assign and convey to the Company, its successors,
assigns, and nominees the sole and exclusive rights, title and interest in and
to such Inventions and related goodwill, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto. Executive agrees
that Executive’s obligation to execute or cause to be executed, when it is in
Executive’s power to do so, any such instrument or papers shall continue after
the termination of this Agreement. If the Company is unable because of
Executive’s mental or physical incapacity or for any other reason to secure
Executive’s signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering Inventions or
original works of authorship assigned to the Company as above, then Executive
hereby irrevocably designates and appoints the Company’s duly authorized
officers as Executive’s agent and attorney in fact, to act for and on
Executive’s behalf and stead to execute and file any such applications and to do
all other lawfully permitted acts to further the prosecution and issuance of
letters patent or copyright registrations thereon with the same legal force and
effect as if executed by Executive. Notwithstanding the foregoing, any provision
in this Agreement requiring Executive to assign or license, or to offer to
assign or license, Executive’s rights in any Development to the Company does not
apply to an invention or work of authorship that Executive developed entirely on
Executive’s own time without using or referring to the Company’s resources,
equipment, supplies, facilities, or Confidential Information, except for those
inventions or works of authorship that either: (a) at the time of creation,
conception or reduction to practice of the work or invention relate to the
Company’s business, or to actual or demonstrably anticipated research or
development of the Company, or (b) result from any work performed by Executive
for the Company; in which cases such provisions do apply. Executive acknowledges
that Executive bears the burden of proving that an invention or work of
authorship is so exempt from the assignment provisions of this Agreement.
Executive agrees to promptly disclose to the Company, in confidence, all
inventions or works of authorship made solely by Executive or jointly with
others at any time during the term of Executive’s employment with the Company,
for a review process under which the Company may determine such issues as may
arise, including the Company’s rights and Executive’s rights in such inventions
or works of authorship.

 



12

 

 

25. Third-Party Agreements and Rights. The Executive hereby confirms, that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive's use or disclosure of
information or the Executive's engagement in any business. The Executive
represents to the Company that the Executive's execution of this Agreement, the
Executive's employment with the Company and the performance of the Executive's
proposed duties for the Company will not violate any obligations the Executive
may have to any such previous employer or other party. In the Executive's work
for the; Company, the Executive will not disclose or make use of any information
in violation of any agreements with or rights of any such previous employer or
other party, and the Executive will not bring to the premises of the Company any
copies or other tangible embodiments of non-public information belonging to or
obtained from any such previous employment or third party.

 

26. Return of Company Property. Upon termination of Executive’s employment with
the Company or upon earlier demand by the Company, Executive agrees to
immediately return all Company property, including, but not limited to, any
computer equipment, mobile phones, smartphones, iPhones, iPads and similar
electronic devices, office keys, credit and telephone cards, ID and access
cards, and all original and duplicate copies of your work product and of files,
calendars, books, records, notes, notebooks, manuals, computer disks, diskettes,
external drives, thumb drives, memory cards and sticks, and any other digital,
magnetic and other media materials Executive has in his or her possession or
control belonging to the Company, or containing Confidential Information.

 

[signatures on following page]

 

 

 

 

 

 



13

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 



    HARVARD BIOSCIENCE, INC.           By:   /s/ James Green       Name: James
Green       Title: Chief Executive Officer                 EXECUTIVE       /s/
Michael Rossi       Michael Rossi      

 

 







 

   

 

 

 

 





 

 



EXHIBIT A- FORM OF GENERAL RELEASE OF CLAIMS

 

This Release Agreement (the “Release Agreement”) is entered into by
_______________________ (the “Executive”) in favor of Harvard Bioscience, Inc.
(the “Company”). This is the Release Agreement referenced in the Employment
Agreement between the Executive and the Company dated __________________________
(the “Employment Agreement”). The consideration for the Executive’s agreement to
this Release Agreement consists of certain termination benefits as set forth in
the Employment Agreement and the terms of this Release Agreement.

 

The Executive agrees as follows:

 

Release. The Executive voluntarily releases and forever discharges the Company
and each of its subsidiaries, affiliates, predecessors, successors, assigns, and
current and former directors, officers, employees, representatives, attorneys,
and agents (any and all of whom or which are hereinafter referred to as “Company
Parties”), from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorney’s fees and costs actually incurred), of any nature whatsoever, known or
unknown (collectively, “Claims”) that the Executive now has, owns or holds, or
claims to have, own, or hold, or that he at any time had, owned, or held, or
claimed to have had, owned, or held against any Company Party or Parties. This
general release of Claims includes, without implication of limitation, the
release of all Claims:

 

•   relating to the Executive’s employment by and termination from employment
with the Company;

 

•   of wrongful discharge;

 

•   of breach of contract;

 

•





 

of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, Claims of discrimination
or retaliation under Title VII of the Civil Rights Act of 1964 and Claims of
discrimination or retaliation under Mass. Gen. Laws ch. 151B);



      •   under the Massachusetts Weekly Payment of Wages Act, the Massachusetts
Fair Employment Practice Act, and the Fair Labor Standards Act,

 

•   under any other federal or state statute, to the fullest extent that Claims
may be released;

 

•   of defamation or other torts;

 

•   of violation of public policy;

 

•   for salary, bonuses, vacation pay or any other compensation or benefits; and

 

•   for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.

 

1. Limitations on Release.

 

(a) Employment Agreement. Nothing in this Release Agreement limits the
Executive’s or the Company’s rights under the Employment Agreement.

 

(b) Benefit and Enforcement Rights. Nothing in this Release Agreement is
intended to release or waive the Executive’s right to COBRA, unemployment
insurance benefits or any accrued and vested retirement benefits, the right to
seek enforcement of this Release Agreement or any rights referenced in this
Section of this Release Agreement.

 

(c) Indemnification. It is further understood and agreed that the Executive’s
rights to indemnification as provided in the Company’s certificate of
incorporation, bylaws, each as amended, or any indemnification agreement between
the Company and the Executive (it being acknowledged and agreed by the Executive
that, as of the date of this Agreement, there are no amounts owing to the
Executive pursuant to any such indemnification rights), remain fully binding and
in full effect subsequent to the execution of this Release Agreement.

 





 



 

(d) Exceptions. This Release Agreement does not prohibit or restrict the
Executive from communicating, providing relevant information to or otherwise
cooperating with the EEOC or any other governmental authority with
responsibility for the administration of fair employment practices laws
regarding a possible violation of such laws or responding to any inquiry from
such authority, including an inquiry about the existence of this Release
Agreement or its underlying facts; provided that such interaction with EEOC or
any other governmental authority shall not result in the Executive’s receipt of
any monetary benefit or substantial equivalent thereof. This Release Agreement
also does not preclude the Executive from benefiting from classwide injunctive
relief awarded in any fair employment practices case brought by any governmental
agency; provided that such relief does not result in the Executive’s receipt of
any monetary benefit or substantial equivalent thereof.

 

2. No Assignment. The Executive represents that he has not assigned to any other
person or entity any Claims against any Company Party.

 

3. No Disparagement. The Executive shall not make any disparaging statements
about the Company, members of the Board of Directors, any officer of the Company
or any other employee of the Company, and the Company (acting through its
officers and directors) shall not make any disparaging statements about
Executive. The Executive shall direct his immediate family not to make any
disparaging statements about any of the foregoing. Any statement by a member of
his immediate family shall be deemed to be a statement by the Executive for
purposes of this paragraph. The Executive shall be considered to represent that
he has complied and shall continue to comply with the nondisparagement
obligations under this paragraph from the Date of Termination (as defined in the
Employment Agreement); provided that this representation shall have no effect if
this Release Agreement does not become effective. Notwithstanding the foregoing,
nothing in this paragraph shall be construed to apply to any statements made in
the course of testimony in a legal proceeding or in any required written
statements in any such proceeding.

 

4. Litigation and Regulatory Cooperation. The Executive shall reasonably
cooperate with the Company in the defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of the Company which relate to events or occurrences that transpired
while Executive was employed by the Company; provided, however, that such
cooperation shall not materially and adversely affect Executive or expose
Executive to an increased probability of civil or criminal litigation.
Executive’s cooperation in connection with such claims or actions shall include,
but not be limited to, being available to meet with counsel to prepare for
discovery or trial and to act as a witness on behalf of the Company at mutually
convenient times. Executive also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while Executive was employed by the Company. The
Company shall also provide Executive with compensation on an hourly basis at a
rate equivalent to the hourly rate of the Executive’s last annual Base Salary
(as defined in the Employment Agreement) calculated using a forty (40) hour week
over fifty-two (52) weeks for requested litigation and regulatory cooperation
that occurs after his termination of employment, and reimburse Executive for all
costs and expenses incurred in connection with his performance under this
Section 5, including, but not limited to, reasonable attorneys’ fees and costs.

 

5. Reaffirmation of Post-Employment Restrictive Covenants. The Executive
reaffirms the restrictive covenants under the Employment Agreement to which he
is subject, including without limitation, the covenants restricting the
disclosure and use of confidential information set forth in Section 4 of the
Employment Agreement and covenants regarding non-competition, non-solicitation
and non-hiring set forth in Section 5 of the Employment Agreement.

 

6. Right to Consider and Revoke Release Agreement. This Release Agreement shall
be considered to have been offered to the Executive on the Termination Date as
defined in the Employment Agreement. The Executive acknowledges that he has been
given the opportunity to consider this Release Agreement for a period ending
twenty-one (21) days after the Termination Date. In the event that the Executive
has executed this Release Agreement within less than twenty-one (21) days of the
Termination Date, the Executive acknowledges that such decision was entirely
voluntary and that he had the opportunity to consider this Release Agreement
until the end of the twenty-one (21) day period. To accept this Release
Agreement, the Executive shall deliver a signed Release Agreement to the
Company’s Board of Directors within such twenty-one (21) day period. The
Executive acknowledges that for a period of seven (7) days from the date when
the Executive executes this Release Agreement (the “Revocation Period”), he
shall retain the right to revoke this Release Agreement by written notice that
is received by the Board of Directors of the Company before the end of the
Revocation Period. This Release Agreement shall take effect only if it is
executed by the Executive within the twenty-one (21) day period as set forth
above and if it is not revoked pursuant to the preceding sentence. If those
conditions are satisfied, this Release Agreement shall become effective and
enforceable on the date immediately following the last day of the Revocation
Period (the “Effective Date”).

 





 

 

7. Consideration Owed. Executive affirms and agrees that as of the date of this
Release Agreement, you acknowledge that you will be or have been paid any and
all wages (including all base compensation and, if applicable, any and all
overtime, commissions, and bonuses) to which you are or were entitled as of the
date of termination of employment, and that no other wages (including all base
compensation and, if applicable, any and all incentive compensation and bonuses)
are due to Executive. Executive acknowledges that Executive is unaware of any
facts or circumstances indicating that Executive may have an outstanding claim
for unpaid wages, improper deductions from pay, or any violation of the
Massachusetts Weekly Payment of Wages Act (M.G.L. c. 149, s. 148) or the Fair
Labor Standards Act or any other federal, state or local laws, rules, ordinances
or regulations that are related to payment of wages.

 

8. Other Terms.

 

(a) Legal Representation; Review of Release Agreement. The Executive
acknowledges that he has been advised to discuss all aspects of this Release
Agreement with his attorney. The Executive represents that he has carefully read
and fully understands all of the provisions of this Release Agreement and that
he is voluntarily entering into this Release Agreement.

 

(b) Binding Nature of Release Agreement. This Release Agreement shall be binding
upon the Executive and upon his heirs, administrators, representatives,
executors, successors and assigns, and shall inure to the benefit of the
Executive and the Company and to their heirs, administrators, representatives,
executors, successors, and assigns.

 

(c) Modification of Release Agreement; Waiver. This Release Agreement may be
amended, revoked, changed, or modified only upon a written agreement executed by
both the Executive and the Company. No modification waiver of any provision of
this Release Agreement will be valid unless it is in writing and signed by the
party against whom such waiver is charged. The failure of the Company to require
the performance of any term or obligation of this Release Agreement, or the
waiver by the Company of any breach of this Release Agreement, shall not prevent
any subsequent enforcement of such term or obligation or be deemed a waiver of
any subsequent breach.

 

(d) Severability. In the event that at any future time it is determined by a
court of competent jurisdiction that any covenant, clause, provision or term of
this Release Agreement is illegal, invalid or unenforceable, the remaining
provisions and terms of this Release Agreement shall not be affected thereby and
the illegal, invalid or unenforceable term or provision shall be severed from
the remainder of this Release Agreement. In the event of such severance, the
remaining covenants shall be binding and enforceable.

 

(e) Enforcement. Sections 4, 5 and 6 of this Release Agreement shall be subject
to enforcement pursuant to the same procedures that apply to a breach of
Paragraphs 4 or 5 of the Employment Agreement (as further detailed in Paragraph
16 of the Employment Agreement). Any other disputes concerning this Release
Agreement shall be subject to resolution pursuant to Section 16 of the
Employment Agreement.

 

(f) Governing Law and Interpretation. This Release Agreement shall be deemed to
be made and entered into in the Commonwealth of Massachusetts, and shall in all
respects be interpreted, enforced and governed under the laws of Massachusetts,
without giving effect to the conflict of laws provisions of Massachusetts law.
The language of all parts of this Release Agreement shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against the Executive or the Company.

 





 

 

(h) Entire Agreement; Absence of Reliance. This Release Agreement constitutes
the entire agreement of the Executive concerning any subject matter of this
Release Agreement and supersedes all prior agreements between the Executive and
the Company with respect to any related subject matter, except the Employment
Agreement. The Executive acknowledges that he is not relying on any promises or
representations by the Company or its agents, representatives or attorneys
regarding any subject matter addressed in this Release Agreement, other than the
provision of the Employment Agreement pursuant to which Executive is to receive
certain consideration in return for signing this Release Agreement and allowing
it to become effective.

 



So agreed by the Executive.

 

 

 



      Executive       Date            

 

 

 

 

 

 

 

 

 

 



 

